Citation Nr: 0002971	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
hearing loss, a bilateral eye condition, a growth under the 
left eye, allergies and a disability manifested by tingling 
in the upper and lower extremities, to include as a result of 
exposure to Agent Orange. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to an original compensable evaluation for 
neurodermatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on over 25 years of active duty from 
January 1963 to January 1989. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  

The claims with respect to the evaluation assigned for 
neurodermatitis and the claim for service connection for 
post-traumatic stress disorder require additional 
development, and will be addressed in the Remand that follows 
this decision. 


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  There is no competent evidence liking a current lung 
disability, hearing loss, a bilateral eye condition, a growth 
under the left eye, allergies or a disability manifested by 
tingling in the upper and lower extremities to service, 
including exposure to Agent Orange therein.  


CONCLUSION OF LAW

The claims for service connection for a lung disability, 
hearing loss, a bilateral eye condition, a growth under the 
left eye, allergies and a disability manifested by tingling 
in the upper and lower extremities, to include as a result of 
exposure to Agent Orange, are not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, as is 
documented in the instant case, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1999).  

The diseases listed above at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent more at any time 
after service, except that chloracne, or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notices, 59 Fed. 
Reg. 341 (1994); 64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court)   has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The threshold question which must be resolved with regard to 
each claim for service connection on appeal is whether the 
veteran has presented evidence that each claim is well 
grounded; that is, that each claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A plausible claim is 
"one which is meritorious on its own or capable of 
substantiation."  Black v. Brown, 10 Vet. App. 279 (1997).  
The duty to assist under 38 U.S.C.A. § 5107(a) is triggered 
only after a well-grounded claim is submitted.  See Anderson 
v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. Brown, 6 
Vet. App. 540, 546 (1994).  Evidentiary assertions by the 
person who submits a claim must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19 (1993).  

Examining each disability for which service-connection has 
been claimed, the service medical records reflect episodes of 
several chest X-rays, all of which were negative.  Pulmonary 
function testing conducted at the time of the September 1988 
separation examination was essentially normal, and a VA 
examination of the veteran conducted after service in July 
1990 revealed no respiratory condition or lung congestion.  
There is no other current objective evidence of a chronic 
lung disability.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability (emp. in 
orig.).  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); See also Caluza, 7 Vet. App. at 498.  
Moreover, absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, as 
there is no objective medical evidence of a current lung 
disability for which service connection can be granted, the 
claim is not well grounded. 

The service-medical records reflect that the veteran's duties 
in the Air Force included exposure to aircraft noise, and 
that he was issued plugs to protect his ears.  Audiometric 
readings during service revealed some elevated thresholds at 
the higher frequencies, and high frequency sensorineural 
hearing loss was diagnosed in 1988.  However, on the most 
recent VA audiometric examination conducted in July 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
15
15
15
LEFT
10
25
15
15
25

Speech audiometry revealed speech recognition ability of 96 
percent in each ear, and the examiner remarked that the 
veteran's hearing was within normal limits bilaterally.  It 
is noted also that the findings from the July 1990 VA 
audiometric examination are not descriptive of hearing loss 
"disability" as defined by 38 C.F.R. § 3.385.  Accordingly, 
as the evidence does not suggest that there is a current 
disability associated with hearing loss for which service 
connection may be granted, the claim is not well grounded.  
Brammer, 3 Vet. App. at 223, 225.  

Turning to the issues of a "bilateral eye condition," and a 
growth under the left eye, the service medical records 
reflect instances of treatment for eye pain and irritation.  
Presbyopia was diagnosed during service, and the service 
medical records indicate that corrective lenses have been 
prescribed.  After service, a July 1990 examination of the 
eyes noted a nasal pingueculum in the left eye but showed no 
other significant findings.  Corrected visual acuity was to 
"20/20."  It is noted that under 38 C.F.R. § 3.303(c), 
service connection may not be granted for refractive error as 
it is not a "disease" or "injury" for which service 
connection may be granted.  Thus, to the extent that the 
veteran contends that service connection for a bilateral eye 
condition is warranted on the basis of diminished uncorrected 
visual acuity, and in the absence of a showing of any 
additional bilateral eye disease or injury, the claim for 
service-connection for a bilateral eye condition is not well-
grounded.  38 C.F.R. § 3.303(c).  

A "lump" in the left eye was demonstrated in October 1975, 
and a service medical record dated in March 1988 showed the 
veteran complaining about a growth in his left eye for the 
previous few weeks.  He indicated that he had removed the 
growth himself.  The examiner noted a mild blocked gland 
under the left eyelid, but the remaining service medical 
records, including the separation examination, do not reflect 
any additional manifestations of a growth on the left eye.  
No reference to a left eye growth is contained in the Report 
of Medical History completed at separation, and there is no 
clinical evidence suggesting that there is a current 
disability associated with the pingueculum demonstrated in 
the left eye in July 1990 that is etiologically related to an 
in-service left eye growth.  Thus, the Board finds the claim 
for service connection for a left eye growth to be not well-
grounded.  Caluza, 7 Vet. App. at 498, 506. 

With regard to allergies, the service medical records reflect 
complaints of multiple allergic symptoms, to include itching, 
rhinitis, sinusitis, asthma and bronchitis. Allergen testing 
conducted in 1971 demonstrated sensitivity to tree pollen, 
and the veteran was said to be allergic to grasses and dust 
in March 1977.  Allergy skin testing conducted in 1971, 1972 
and April 1981 showed the veteran to be allergic to several 
allergens.  Treatment during service included Dimetapp, 
medication for a facial rash, allergy shots, a nasal inhaler 
and hypersensitization programs for dust, weeds and grasses.  
After service, VA examination reports demonstrated sinusitis, 
said to probably have been the result of allergies.  A 
diagnosis of neurodermatitis was also made after service, and 
service connection has been established for neurodermatitis 
and sinusitis.  The post-service clinical evidence does not 
contain any evidence of allergic manifestations other than a 
skin condition or sinusitis, for which, as indicated above, 
service-connection has already been established.  
Accordingly, the claim for service connection for any 
additional manifestations of an allergy is not well-grounded.  
Brammer, 3 Vet. App. at 223, 225.  

As for the final disability for which service connection is 
claimed, a disability manifested by tingling in the upper and 
lower extremities, the service medical records from 1987 and 
1988 include a diagnosis of left shoulder impingement 
syndrome and rotator cuff tendonitis.  Also of record are 
reports from negative nerve conduction testing of the left 
median and ulnar nerves and the right ulnar nerve 
accomplished in April 1987.  It is noted that service 
connection has been granted for chronic left shoulder 
tendinitis with impingement syndrome.  The report of medical 
history completed in September 1988 did not include any 
references to tingling in his extremities.  

The VA examination reports of record do not include any 
specific complaints with regard to tingling in his 
extremities, nor do these reports reflect a diagnosis of a 
disability manifested by tingling in the extremities.  In the 
absence of any objective evidence of a current disability 
manifested by tingling in the extremities, the claim is not 
well-grounded.  Brammer, 3 Vet. App. at 223, 225.  It is 
noted parenthetically that given the length of time that has 
expired since the presumed Agent Orange exposure, the claim 
is not for the type of peripheral neuropathy that has been 
found to be related to Agent Orange exposure, i.e. 
"transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide and resolves within two 
years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.   

In finding the claims for service connection addressed above 
to be not well grounded, the obligation of the RO under 
38 U.S.C.A. § 5103(a) and the holding in Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995) to advise the veteran of the 
evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that it has notified the 
veteran by rating action dated in June 1993 that his claims 
were being denied due to the lack of any medical evidence 
indicating that the disabilities at issue were related to in-
service symptomatology or exposure to Agent Orange during 
service.  Moreover, there is no indication that there are 
medical reports that are available which would show that 
there is an etiologic relationship between a present 
disability associated with the claimed conditions that can be 
attributed to in-service symptomatology or pathology or 
exposure to Agent Orange during service.

Finally, the Board recognizes that it has denied the 
veteran's claim on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
Court has held that when the agency of original jurisdiction 
does not specifically address the question of whether a claim 
is well grounded, but proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  


ORDER

The claims for entitlement to service connection for a lung 
disability, hearing loss, a bilateral eye condition, a growth 
under the left eye, allergies and a disability manifested by 
tingling in the upper and lower extremities, to include as a 
result of exposure to Agent Orange, are not well grounded and 
are accordingly denied.   


REMAND

After reviewing the evidence of record, the Board concludes 
that additional development with respect to the issues of 
service connection for post-traumatic stress disorder and the 
evaluation assigned for neurodermatitis is warranted.  It is 
noted that the RO has considered these claims as if well 
grounded.  The Board sees no reason to disturb that 
characterization as to those issues.

First with regard to post-traumatic stress disorder, the 
record reflects VA diagnoses of this condition and statements 
by the veteran with regard to the stressors claimed to have 
resulted in post-traumatic stress disorder.  See statement 
from veteran received in August 1993.  The RO has not, as 
requested by the veteran's representative, attempted to 
verify the occurrence of any of the veteran's stressors by 
contacting the United States Armed Services Center for 
Research of Unit Records (USASCRUR), nor have they obtained 
the veteran's service personnel records.  Accordingly, the RO 
upon remand will be requested to complete this action.   

Turning to the claim with respect to the evaluation assigned 
for neurodermatitis, this issue was placed in appellate 
status by a notice of disagreement taking exception with the 
initial rating for this disability of 0 percent effective 
from February 1, 1989, assigned by a June 1993 rating 
decision.  Accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to this 
issue. 

The VA examination reports that are of record do not contain 
sufficiently detailed clinical findings to determine the 
severity of the neurodermatitis, and the veteran has not been 
afforded a VA examination for some time.  Accordingly, the 
Board concludes that in order to fulfill the duty to assist 
the veteran, the RO upon remand must schedule the veteran for 
a VA dermatologic examination to determine the severity of 
his neurodermatitis.   

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The RO is to obtain the veteran's 
service personnel records and associate 
them with the claims file.  

2.  The RO should review the written 
statements and testimony with regard to 
stressors contained in the claims file, 
and prepare a summary of the veteran's 
claimed in-service stressors.  In this 
regard, the veteran alleges that during 
his service in Vietnam, to include with 
"366th Transportation," the Danang Air 
Force Base where he was stationed was 
"overrun" on three occasions from 1967 
to 1968.  These incidents were said to 
have resulted in numerous deaths.  He 
also contends that he came in contact 
with dead bodies, and that he had to be 
rescued after his plane was shot down.  
The veteran contended that a friend of 
his named "Frazier" was killed when 
some rockets he was transporting 
exploded.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims file.

3.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  The RO must provide for the 
examiners the summary of the stressor or 
stressors described in paragraph 2, 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should also be 
specifically requested to determine 
whether the diagnostic criteria in the 
DSM-IV to support a diagnosis of post-
traumatic stress disorder have been 
satisfied.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiner must comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
documented to have actually occurred.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that a diagnosis of 
post-traumatic stress disorder was based 
on the verified history provided by the 
USASCRUR and/or the RO.  If the examiner 
relied upon a history which was not 
verified, the examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of service-related post-
traumatic stress disorder is inadequate 
if it is based on an examination which 
relied upon an unverified history.  West 
v. Brown, 7 Vet. App. 70, at 77 (1994).

5.  The veteran's should be scheduled for 
a VA dermatologic examination for the 
purpose of assessing the severity of the 
veteran's neurodermatitis.  The claims 
file should be provided to the examiner, 
and the veteran should be informed that 
failure to report to the scheduled VA 
examination may have adverse consequences 
including the possible denial of his 
claim.  

6.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
post-traumatic stress disorder and the 
claim with regard to the evaluation for 
neurodermatitis.  Consideration of 
entitlement to "staged" ratings for the 
neurodermatitis should be documented.  To 
the extent that the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, to the extent the claims addressed in this remand 
are not granted, and after application of applicable 
procedures, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
assist the veteran in the development of his appeal, and the 
Board does not intimate an opinion, either legal or factual, 
as to the ultimate disposition warranted in this case.  No 
action is required of the veteran until he is notified.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



